DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 10 is/are rejected under 35 U.S.C. 102(a)( 1) as being anticipated by Yoshikawa et al. U.S. 2007/0235993 (“Yoshikawa”).  Yoshikawa discloses a vehicle seat (abstract) comprising: 
a seat cushion (abstract, fig. 1) on which an occupant (paragraph [0001]) is configured to be seated, the seat cushion including a cover [0005], a frame [0006], and a pad ([0006], fig. 2), a plurality of parts of the cover [0007] being restrained to the frame and the pad; 
a cushion airbag device [0008] mounted in a front portion ([0017], fig. 2) in the seat cushion and configured to inflate and deploy an airbag [0017] at a time of a frontal collision of a vehicle [0021]; and 
a restraint release part (fig. 2, 43) provided in a part of the cover (43, 40) positioned in at least one side in a seat front-rear direction ([0048], fig. 2) with respect to the cushion airbag device among the plurality of parts of the cover and the restraint release part being configured to release the restraint of the part of the cover with an inflation pressure of the airbag [0050].
In reference to claims 4 and 10, Yoshikawa further discloses [[claim 4]] wherein the restraint release part includes a fragile part (43, 44) that is broken by the inflation pressure of the airbag (separation); and
[[claim 10]] wherein the restraint release part includes a restraining tool (44, 43) provided in the cover configured to restrain the cover to the frame or the pad and releases the restraint by being deformed by the inflation pressure of the airbag.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa in view of Tanabe et al. U.S. 2021/0078518 (“Tanabe”).  Yoshikawa discloses the fragile part is set in a  restraining tool (hole 24a, 27a and 43, 44) provided in the cover (40) to restrain the cover to the frame or the pad, but does not disclose its material as resin.  Tanabe teaches a retaining tool (clip 80, pan 24) made of resin.  One of ordinary skill in the art at the time the invention was filed would find modifying Yoshikawa such that it comprised the restraining tool as resin in view of the teachings of Tanabe obvious so as to use a material old and well-known in the art with predictable results of being relatively available and dependable to secure a clip and release at a predetermined pressure or load ([0064], [0114]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 11 – 20 are allowed.







Claims 2, 3, 5, 6, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN BECK/Primary Examiner, Art Unit 3614